Exhibit 28 (a)(20) under Form N-1A Exhibit 3(i) under Item 601/Reg. S-K FEDERATED EQUITY FUNDS Amendment No. 34 to the RESTATED AND AMENDED DECLARATION OF TRUST dated August 15, 1995 This Declaration of Trust is amended as follows: Strike the first paragraph of Section 5 – Establishment and Designation of Series or Class of ArticleIII – BENEFICIAL INTEREST from the Declaration of Trust and substitute in its place the following: "Section 5.Establishment and Designation of Series orClass.Without limiting the authority of the Trustees set forth in Article XII, Section8, inter alia, to establish and designate any additional Series or Class or to modify the rights and preferences of any existing Series or Class, the Series and Classes of the Trust are established and designated as: Federated Capital Appreciation Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated Clover Small Value Fund Class A Shares Class C Shares Institutional Shares Federated Clover Mid Value Fund Class A Shares Class C Shares Institutional Shares Federated Clover Value Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated InterContinental Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated International Strategic Value Fund Class A Shares Class C Shares Institutional Shares Federated Kaufmann Fund Class A Shares Class B Shares Class C Shares Class K Shares Federated Kaufmann Large Cap Fund Class A Shares Class C Shares Class K Shares Institutional Shares Federated Kaufmann Small Cap Fund Class A Shares Class B Shares Class C Shares Class K Shares Federated Market Opportunity Fund Class A Shares Class B Shares Class C Shares Institutional Shares Federated Mid Cap Growth Strategies Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated Prudent Bear Fund Class A Shares Class C Shares Institutional Shares Federated Strategic Value Fund Class A Shares Class C Shares Institutional Shares The undersigned hereby certify that the above-stated Amendment is a true and correct Amendment to the Declaration of Trust, as adopted by the Board of Trustees at a meeting on the 12th day of November, 2009, to become effective on January 31, 2010. WITNESS the due execution hereof this 12th day of November, 2009. /s/ John F. Donahue /s/ Peter E. Madden John F. Donahue Peter E. Madden /s/ John T. Conroy, Jr. /s/ Charles F. Mansfield, Jr. John T. Conroy, Jr. Charles F. Mansfield, Jr. /s/ Nicholas P. Constantakis /s/ R. James Nicholson Nicholas P. Constantakis R. James Nicholson /s/ John F. Cunningham /s/ Thomas M. O’Neill John F. Cunningham Thomas M. O’Neill /s/ J. Christopher Donahue /s/ John S. Walsh J. Christopher Donahue John S. Walsh /s/ Maureen Lally-Green /s/ James F. Will Maureen Lally-Green James F. Will FEDERATED EQUITY FUNDS Amendment No. 35 to the RESTATED AND AMENDED DECLARATION OF TRUST dated August 15, 1995 This Declaration of Trust is amended as follows: Strike the first paragraph of Section 5 – Establishment and Designation of Series or Class of ArticleIII – BENEFICIAL INTEREST from the Declaration of Trust and substitute in its place the following: "Section 5.Establishment and Designation of Series orClass.Without limiting the authority of the Trustees set forth in Article XII, Section8, inter alia, to establish and designate any additional Series or Class or to modify the rights and preferences of any existing Series or Class, the Series and Classes of the Trust are established and designated as: Federated Capital Appreciation Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated Clover Small Value Fund Class A Shares Class C Shares Institutional Shares Federated Clover Value Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated InterContinental Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated International Strategic Value Fund Class A Shares Class C Shares Institutional Shares Federated Kaufmann Fund Class A Shares Class B Shares Class C Shares Class K Shares Federated Kaufmann Large Cap Fund Class A Shares Class C Shares Class K Shares Institutional Shares Federated Kaufmann Small Cap Fund Class A Shares Class B Shares Class C Shares Class K Shares Federated Market Opportunity Fund Class A Shares Class B Shares Class C Shares Institutional Shares Federated Mid Cap Growth Strategies Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated Prudent Bear Fund Class A Shares Class C Shares Institutional Shares Federated Strategic Value Fund Class A Shares Class C Shares Institutional Shares The undersigned hereby certify that the above-stated Amendment is a true and correct Amendment to the Declaration of Trust, as adopted by the Board of Trustees at a meeting on the 12th day of November, 2009, to become effective on February 19, 2010. WITNESS the due execution hereof this 12th day of November, 2009. /s/ John F. Donahue /s/ Peter E. Madden John F. Donahue Peter E. Madden /s/ John T. Conroy, Jr. /s; Charles F. Mansfield, Jr. John T. Conroy, Jr. Charles F. Mansfield, Jr. /s/ Nicholas P. Constantakis /s/ R. James Nicholson Nicholas P. Constantakis R. James Nicholson /s/ John F. Cunningham /s/ Thomas M. O’Neill John F. Cunningham Thomas M. O’Neill /s/ J. Christopher Donahue /s/ John S. Walsh J. Christopher Donahue John S. Walsh /s/ Maureen Lally-Green /s/ James F. Will Maureen Lally-Green James F. Will FEDERATED EQUITY FUNDS Amendment No. 36 to the RESTATED AND AMENDED DECLARATION OF TRUST dated August 15, 1995 This Declaration of Trust is amended as follows: Strike the first paragraph of Section 5 – Establishment and Designation of Series or Class of ArticleIII – BENEFICIAL INTEREST from the Declaration of Trust and substitute in its place the following: "Section 5.Establishment and Designation of Series orClass.Without limiting the authority of the Trustees set forth in Article XII, Section8, inter alia, to establish and designate any additional Series or Class or to modify the rights and preferences of any existing Series or Class, the Series and Classes of the Trust are established and designated as: Federated Capital Appreciation Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated Clover Small Value Fund Class A Shares Class C Shares Institutional Shares Federated Clover Value Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated InterContinental Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated International Strategic Value Dividend Fund Class A Shares Class C Shares Institutional Shares Federated Kaufmann Fund Class A Shares Class B Shares Class C Shares Class K Shares Federated Kaufmann Large Cap Fund Class A Shares Class C Shares Class K Shares Institutional Shares Federated Kaufmann Small Cap Fund Class A Shares Class B Shares Class C Shares Class K Shares Federated Market Opportunity Fund Class A Shares Class B Shares Class C Shares Institutional Shares Federated Mid Cap Growth Strategies Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated Prudent Bear Fund Class A Shares Class C Shares Institutional Shares Federated Strategic Value Fund Class A Shares Class C Shares Institutional Shares The undersigned hereby certify that the above-stated Amendment is a true and correct Amendment to the Declaration of Trust, as adopted by the Board of Trustees at a meeting on the 11th day of February, 2010, to become effective on March 31, 2010. WITNESS the due execution hereof this 11th day of February, 2010. /s/ John F. Donahue /s/ Peter E. Madden John F. Donahue Peter E. Madden /s/ John T. Conroy, Jr. /s/ Charles F. Mansfield, Jr. John T. Conroy, Jr. Charles F. Mansfield, Jr. /s/ Nicholas P. Constantakis /s/ R. James Nicholson Nicholas P. Constantakis R. James Nicholson /s/ John F. Cunningham /s/ Thomas M. O’Neill John F. Cunningham Thomas M. O’Neill /s/ J. Christopher Donahue /s/ John S. Walsh J. Christopher Donahue John S. Walsh /s/ Maureen Lally-Green /s/ James F. Will Maureen Lally-Green James F. Will FEDERATED EQUITY FUNDS Amendment No. 37 to the RESTATED AND AMENDED DECLARATION OF TRUST dated August 15, 1995 This Declaration of Trust is amended as follows: Strike the first paragraph of Section 5 – Establishment and Designation of Series or Class of ArticleIII – BENEFICIAL INTEREST from the Declaration of Trust and substitute in its place the following: "Section 5.Establishment and Designation of Series orClass.Without limiting the authority of the Trustees set forth in Article XII, Section8, inter alia, to establish and designate any additional Series or Class or to modify the rights and preferences of any existing Series or Class, the Series and Classes of the Trust are established and designated as: Federated Capital Appreciation Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated Clover Small Value Fund Class A Shares Class C Shares Institutional Shares Federated Clover Value Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated InterContinental Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated International Strategic Value Dividend Fund Class A Shares Class C Shares Institutional Shares Federated Kaufmann Fund Class A Shares Class B Shares Class C Shares Class K Shares Federated Kaufmann Large Cap Fund Class A Shares Class C Shares Class K Shares Institutional Shares Federated Kaufmann Small Cap Fund Class A Shares Class B Shares Class C Shares Class K Shares Federated Market Opportunity Fund Class A Shares Class B Shares Class C Shares Institutional Shares Federated Mid Cap Growth Strategies Fund Class A Shares Class B Shares Class C Shares Class K Shares Institutional Shares Federated Prudent Bear Fund Class A Shares Class C Shares Institutional Shares Federated Strategic Value Dividend Fund Class A Shares Class C Shares Institutional Shares The undersigned hereby certify that the above-stated Amendment is a true and correct Amendment to the Declaration of Trust, as adopted by the Board of Trustees at a meeting on the 11th day of February, 2010, to become effective on June 29, 2010. WITNESS the due execution hereof this 14th day of May, 2010. /s/ John F. Donahue /s/ Peter E. Madden John F. Donahue Peter E. Madden /s/ John T. Conroy, Jr. /s/ Charles F. Mansfield, Jr. John T. Conroy, Jr. Charles F. Mansfield, Jr. /s/ Nicholas P. Constantakis /s/ R. James Nicholson Nicholas P. Constantakis R. James Nicholson /s/ John F. Cunningham /s/ Thomas M. O’Neill John F. Cunningham Thomas M. O’Neill /s/ J. Christopher Donahue /s/ John S. Walsh J. Christopher Donahue John S. Walsh /s/ Maureen Lally-Green /s/ James F. Will Maureen Lally-Green James F. Will
